Citation Nr: 1427207	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, C.A.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1954 to December 1957.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO.

In July 2013, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Accordingly, any future action on this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, bilateral hearing loss is due to exposure to loud noise during active service. 

2.  Tinnitus had its onset during service and has continued since that time. 


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, with regard to the issue herein decided, the decision below is granting in full the benefit sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  The Veteran served from August 1954 to December 1957; according to the Veteran's DD-214, and his testimony, he worked in an administration office near a flight line.  The Veteran has provided competent and credible testimony of ringing in his ears during service and since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Despite the fact that a December 2013 VA examiner found the tinnitus unrelated to service, the examiner did not address the presence of lay statements in the file that indicate onset during service nor his assertions of continuity of symptomatology.  The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.

Hearing Loss

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is warranted.  The Veteran served from August 1954 to December 1957; according to the Veteran's DD-214, and his testimony he worked in an administration office near a flight line.  The Board finds that even though the Veteran did not report any symptoms of bilateral hearing loss during service it is clear from his testimony and lay statements throughout his claims file that he was exposed to loud noises during service. 

In a July 2013 VA record, a physician, Dr. K, opined that the Veteran's hearing loss was at least as likely as not due to noise exposure during service, noting that the Veteran's job located him right next to the runway where he was exposed to jet engine noise and sonic booms without hearing protection. 

At a VA examination in December 2013, the Veteran reported that he was exposed to noise while working in his office near a flight line during service and that he had post-service noise exposure working as a semi-truck driver.  The diagnosis was moderately severe to severe sensorineural hearing loss.  The VA examiner noted that the Veteran had whispered voice tests in service, which is incapable of detecting high frequency hearing loss, and that there were no audiograms during service.  She opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military service due to his post-service recreational and occupational noise, aging, diet, disease and medication.

First, there is current disability as hearing loss for VA purposes is diagnosed.  See 38 C.F.R. §§ 3.385, 3.303 (2013).  Second, there is in-service noise exposure. See 38 C.F.R. § 3.303.  Finally, there is a relationship between the two.  See 38 C.F.R. § 3.303.  The Board finds that both medical opinions are of limited probative value.  The July 2013 opinion does not provide significant rationale; the December 2013 opinion ignores the Veteran's lay statements of diminished hearing and appears to require objective evidence of hearing loss during service.  Accordingly, there is conflicting medical evidence.

VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  Given that there are conflicting medical opinions, the Board finds that the evidence is in equipoise.  Therefore, giving the benefit of the doubt to the appellant, service connection for the bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 





____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


